

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
January 27, 2009, by and between Piramal Healthcare, Inc. (“Purchaser”), a
Delaware corporation and a direct wholly-owned subsidiary of Piramal Healthcare
Limited, an Indian public limited company, and RxElite, Inc., a Delaware
corporation (“Seller”).
 
RECITALS:
 
WHEREAS, Seller owns 100% of the issued and outstanding capital stock (the
“Shares”) of RxElite Holdings Inc., a Delaware corporation (the “Acquired
Company”); and
 
WHEREAS, Seller, through ownership of the Acquired Company, is engaged in the
marketing and distribution of generic inhalation anesthetics for use in
connection with human and veterinary procedures (the “Business”); and
 
WHEREAS, Purchaser is the holder of a junior secured promissory note of Seller
in the original principal amount of $3.0 million, pursuant to a Loan and
Security Agreement, dated as of May 30, 2008 (the “Purchaser Loan”), between
Purchaser and Seller; and
 
WHEREAS, Castlerigg Master Investments, Ltd. (the “Senior Lender”) is the holder
of a senior secured promissory note of Seller in the original principal amount
of $10.5 million, as to which the Purchaser Loan is fully and unconditionally
subordinated, secured on a senior basis to the Purchaser Loan, by substantially
all of the assets and properties of Seller, including of the Acquired Company;
and
 
WHEREAS, Seller wishes to sell the Shares to Purchaser, and Purchaser wishes to
purchase the Shares, in order to acquire the Business, subject, in all cases, to
the consent of the Senior Lender, on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and other agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS
 
 
1.1
Defined Terms.

 
As used in this Agreement, the following defined terms shall have the meanings
indicated below:
 
“Acquired Company” has the meaning set forth in the Recitals.
 
“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified; provided, however, “Affiliate” shall not include officers,
directors or stockholders of Seller, or the officers and directors of the
Acquired Company. For purposes of this definition, “control” when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Agreement” means this Stock Purchase Agreement, as from time to time amended,
modified or supplemented in accordance with its terms, including the Exhibits
and Schedules attached hereto.
 
“Assigned Contracts” has the meaning set forth in Section 2.4.
 
“Balance Sheet Date” means January 18, 2009.

 

--------------------------------------------------------------------------------

 
 
“Books and Records” means all existing employee, accounting, business,
marketing, corporate and other files, documents, instruments, papers, books and
records, including financial statements, budgets, ledgers, journals, deeds,
titles, policies, manuals, minute books, stock certificates and books, equity
transfer ledgers, contracts, franchises, permits, supplier lists, reports,
computer files and data, retrieval programs and operating data or plans.
 
“Business” has the meaning set forth in the Recitals.
 
“Business Day” means a day other than Saturday, Sunday, or any day on which the
principal commercial banks located in the State of Delaware or the State of New
York are authorized or obligated to close under the Laws of such states.
 
“Claim” has the meaning set forth in Section 7.5(a).
 
“Closing Date” has the meaning set forth in Section 2.3.
 
“Closing Balance Sheet” means the balance sheet of the Company dated as the
Balance Sheet Date.  Within the Closing Balance Sheet, “column one” shall mean
the first column entitled “RxElite, Inc. as of January 18, 2009” and “column
three” shall mean the third column entitled “Rx Holdings as of January 18,
2009.”
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“Company Plans” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) and each stock purchase, stock option, other stock-based,
severance, change-in-control, disability, vacation, holiday, sick leave, fringe
benefit, bonus, incentive, deferred compensation, welfare and other employee
benefit plan, program, policy or other arrangement; and any employment
(including severance and change of control) agreement; whether or not subject to
ERISA (including any funding mechanism therefor now in effect or required in the
future as a result of the transactions contemplated by this Agreement or
otherwise); whether formal or informal, oral or written; under which any
employee or former employee or director (or dependent or beneficiary thereof) of
the Acquired Company has any present or future right to benefits or which has
been sponsored, contributed to or maintained by the Acquired Company.
 
“Constituent Documents” means, for any corporation, partnership, limited
partnership, limited liability company or other organization, its Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, certificate
of limited partnership, certificate of formation and other similar formation and
governance documents, each as amended to the relevant date.
 
“Contract” means any agreement, lease, license, sublicense, promissory note,
evidence of indebtedness, or other contract (i) to which Seller or the Acquired
Company is a party and (ii) either (A) binds any assets of the Acquired Company
or (B) relates to the Business as of the Closing Date.
 
“Controlled Group Member” means any entity (whether or not incorporated) other
than the Seller and the Acquired Company that, together with the Seller and
Acquired Company, is considered under common control and treated as one employer
under Section 414(b), (c), (m) or (o) of the Code.
 
“Court Order” means any judgment, order, award or decree of any federal, state,
local or other court or judicial or quasi-judicial tribunal and any award in any
binding arbitration proceeding.
 
“Damages” means any and all damages, claims, costs, fines, fees, expenses,
Taxes, penalties, interest obligations and deficiencies (including reasonable
attorneys’ fees and other necessary expenses of litigation).  Notwithstanding
anything in this Agreement to the contrary, neither party nor any Affiliate
thereof shall be liable for any consequential, incidental, special or punitive
damages.
 
“Encumbrance” means any mortgage, pledge, assessment, security interest, lease,
sublease, lien, adverse claim, levy, right of way, easement, covenant, charge or
other encumbrance of any kind, or any conditional sale contract, title retention
contract, or other agreement, arrangement or understanding to give or to refrain
from giving any of the foregoing.

 
2

--------------------------------------------------------------------------------

 
 
“Equity Security” and “equity interest” mean any “equity security” as such term
is defined in the Exchange Act.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Account” has the meaning set forth in Section 2.2(b)(ii).
 
“Escrow Agreement” means the Escrow Agreement of even date herewith by and among
Seller, Purchaser and Citibank, N.A.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Excluded Assets” has the meaning set forth in Exhibit A and are excluded from
the transaction in connection with the Reorganization.
 
“Excluded Contracts” has the meaning set forth in Exhibit B and are excluded
from the transaction in connection with the Reorganization.
 
“Excluded Liabilities” has the meaning set forth in Exhibit B and are excluded
from the transaction in connection with the Reorganization.
 
“Excluded Payables” has the meaning set forth in Exhibit B and are excluded from
the transaction in connection with the Reorganization.
 
“GAAP” means accounting principles generally accepted in the United States of
America, as consistently applied by the Acquired Company.
 
“Governmental Authority” means any national, state or local government; any
political subdivision thereof; any other governmental, quasi-governmental,
judicial, public or statutory instrumentality, authority, body, agency,
department, bureau, commission or entity; any entity that contracts with a
governmental entity to administer or assist in the administration of a
government program; or any arbitrator with authority to bind a party at law.
 
“Indemnifying Party” has the meaning set forth in Section 7.5(a).
 
“Indemnitee” has the meaning set forth in Section 7.5(a).
 
“Intellectual Property” has the meaning set forth in Section 3.13.
 
“IRS” has the meaning set forth in Section 6.4(d).
 
“Knowledge” shall mean, with respect to a particular fact or other matter: (a)
actual awareness of such fact or other matter; or (b) a prudent individual could
be expected to discover or otherwise become aware of such fact or other matter
in the course of conducting a reasonably comprehensive investigation concerning
the existence of such fact or other matter.  A Person (other than an individual)
will be deemed to have “Knowledge” of a particular fact or other matter if any
individual who is serving as a director, officer, partner, executor, or trustee
of such Person (or in any similar capacity) has, or at any time had, knowledge
of such fact or other matter.
 
“Laws” means all statutes, laws, ordinances, regulations and other
pronouncements of any Governmental Authority having the effect of law of the
United States, any state or commonwealth of the United States, or any city,
county, municipality, department, commission, board, bureau, agency or
instrumentality thereof.

 
3

--------------------------------------------------------------------------------

 
 
“Liabilities” has the meaning set forth in Exhibit B.
 
“Material Contracts” shall have the meaning set forth in Section 3.8(a).
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 3(37) or Section 4001(a)(3) of ERISA.
 
“Permits” means all licenses, permits, franchises, rights, registrations,
approvals, authorizations, consents, waivers, exemptions, releases, certificates
of need, variances or orders of, or filings with, or otherwise issued by, any
Governmental Authority that relate to the Business.
 
“Permitted Encumbrance” means (a) any Encumbrance for Taxes or other
governmental charges or assessments which are not delinquent, (b) any
Encumbrance of any landlord, carrier, warehouseman, mechanic or materialman and
any like Encumbrance arising in the ordinary course of business for sums that
are not delinquent more than thirty (30) days, (c) Laws regulating the use or
enjoyment of the applicable property, (d) all pledges or deposits in connection
with workers’ compensation, unemployment insurance and other social security,
(e) with respect to any leased Real Property, Encumbrances which encumber the
fee interest in such property, and (f) any Encumbrance due and owing to
Purchaser and its Affiliates or to Minrad International, Inc. and its
Affiliates.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, union, association, court, agency,
government, tribunal, instrumentality, commission, arbitrator, board, bureau or
other entity or authority.
 
“Pre-Closing Period” has the meaning set forth in Section 6.4(a)(i).
 
“Prohibited Activities” has the meaning set forth in Section 5.1(a).
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Purchaser” has the meaning set forth in the Preamble.
 
“Purchaser Indemnitee” has the meaning set forth in Section 7.2.
 
“Purchaser Loan” has the meaning set forth in the Recitals.
 
“Real Property” means all real property that is occupied or used in connection
with the operation of the Business other than the Excluded Assets, including the
real property and real property interests set forth on Schedule 3.9(a).
 
“Reorganization”  has the meaning set forth in Section 2.4.
 
“Retained Assets” has the meaning set forth in Exhibit A.
 
“Retained Contracts” has the meaning set forth in Exhibit A.
 
“Retained Liabilities” has the meaning set forth in Exhibit B.
 
“Section 1.1502-95 Election” has the meaning set forth in Section 6.4(f).
 
“Section 338 Election” has the meaning set forth in Section 6.4(d).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 
4

--------------------------------------------------------------------------------

 
 
“Selected Accounting Firm” means an accounting or consulting firm of recognized
national standing acceptable to Purchaser and Seller.
 
“Seller” has the meaning set forth in the Preamble.
 
“Seller Affiliated Group” means the affiliated group of corporations (as defined
in Section 1504(a) of the Code) of which Seller is the parent.
 
“Senior Lender” has the meaning set forth in the Recitals.
 
“Seller Indemnitee” has the meaning set forth in Section 7.3.
 
“Shares” has the meaning set forth in the Recitals.
 
“Straddle Period” has the meaning set forth in Section 6.4(a)(ii).
 
“Survival Period” has the meaning set forth in Section 7.1.
 
“Tax” shall mean all taxes, charges, fees, levies, imposts, duties, and other
assessments, including any income, alternative minimum or add-on tax, estimated,
gross income, gross receipts, sales, use, transfer, transactions, intangibles,
ad valorem, value-added, franchise, registration, title, license, capital,
paid-up capital, profits, withholding, employee withholding, payroll, worker’s
compensation, unemployment insurance, social security, employment, excise,
severance, stamp, transfer occupation, premium, recording, real property,
personal property, commercial rent, environmental or windfall profit tax,
custom, duty or other tax, fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties, related liabilities, fines or
additions to Tax that may become payable in respect thereof imposed by any
country, any state, county, provincial or local government or subdivision or
agency thereof.
 
“Tax Adjustment” has the meaning set forth in Section 6.4(d).
 
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Tax Statement” has the meaning set forth in Section 6.4(a)(ii).
 
“Territory” has the meaning set forth in Section 5.1(a)(i).
 
1.2           Interpretation.  The words “hereof,” “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, Exhibits and Schedules of this Agreement unless
otherwise specified.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  All terms defined in this Agreement shall have the
defined meanings contained herein when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and, as appropriate, to the masculine,
feminine and neuter genders of such terms.  Any reference to this Agreement
includes any Exhibits or Schedules hereto. References to a Person are also to
its permitted successors and assigns.
 
ARTICLE II
PURCHASE AND SALE; CLOSING
 
2.1           Sale of the Shares.  On and subject to the terms and conditions
set forth in this Agreement, at the closing, Seller shall sell, assign, transfer
and deliver to Purchaser, free and clear of all Encumbrances, and Purchaser
shall purchase from Seller, the Shares.  At the closing, title to the Shares
shall pass to Purchaser, as record and beneficial owner.

 
5

--------------------------------------------------------------------------------

 
 
2.2          Purchase Price.
 
(a)           The consideration to be paid by Purchaser for the Shares shall be
Four Million One Hundred Fifty-Four Thousand Sixty-Nine Dollars and 30/100
($4,154,069.30) (the “Purchase Price”).
 
(b)           The Purchase Price shall be payable as follows:
 
(i)           an aggregate of Three Million Two Hundred Fifty-Four Thousand
Sixty-Nine Dollars and 30/100 ($3,254,069.30) by wire transfer of immediately
available funds at closing to an account or accounts designated by Seller; and
 
(ii)           Nine Hundred Thousand Dollars ($900,000.00) (the “Holdback
Amount”) payable by Purchaser to be held in an escrow account (the “Escrow
Account”) and disbursed pursuant to the terms of the Escrow Agreement; provided,
however, that the Holdback Amount shall be reduced by any amounts owed to or
properly payable to Purchaser pursuant to Article VII of this Agreement.
 
2.3          Closing.  The closing of the transactions contemplated by this
Agreement shall be deemed to occur at 11:59 p.m., Central Time, on the Closing
Date or at such other time as shall be mutually agreed upon in writing by the
parties hereto.  The date on which the closing takes place is referred to herein
as the “Closing Date.”
 
2.4          Reorganization Transactions.  Prior to the Closing Date, Seller
shall have caused (a) the Acquired Company to transfer or assign the Excluded
Assets and the Excluded Liabilities to Seller or its designated Affiliate, and
(b) Seller or one or more of its designated Affiliates to assume the Excluded
Assets and the Excluded Liabilities from the Acquired Company.  Prior to the
Closing Date, Seller shall have assigned to the Acquired Company (i) the
customer contracts related to the Business that are held by Seller and are set
forth on Schedule 2.4 (the “Assigned Contracts”), and (ii) the Purchaser
Loan.  The transactions described in this Section 2.4 shall be referred to
herein as the “Reorganization”.
 
2.5          Closing Deliveries.  At the closing, the following events will
occur:
 
(a)           Ownership Interests.  Seller will deliver to Purchaser all
certificates representing the Shares, such certificates representing the Shares
to be duly endorsed by Seller or accompanied by duly executed blank stock powers
or other appropriate instruments of conveyance.
 
(b)           Payment for Shares.  At the closing, Purchaser shall pay the
Purchase Price set forth in Section 2.2 in immediately available funds by
electronic wire transfer to an account designated by Seller.
 
(c)           Good Standing Certificates.  Seller shall deliver to Purchaser a
good standing certificate issued with respect to Seller and the Acquired Company
issued by the Secretary of State of Delaware dated as of a date that is not more
than thirty (30) days prior to the Closing Date.  Purchaser shall deliver to
Seller a good standing certificate issued with respect to Purchaser issued by
the Secretary of State of Delaware dated as of a date that is not more than
thirty (30) days prior to the Closing Date.
 
(d)           Books.  Seller shall deliver to Purchaser the original corporate
minute books of the Acquired Company, including true and complete copies of the
Constituent Documents of the Acquired Company and other records included in the
Business.
 
(e)           Powers of Attorney.  Seller shall deliver to Purchaser evidence of
termination of all powers of attorney between the Acquired Company and any other
Person.
 
(f)           Resignations.  Seller shall deliver to Purchaser resignations,
effective as of the Closing Date, of the officers and directors of the Acquired
Company.
 
(g)           FIRPTA Certificate.  Seller shall deliver to Purchaser a
certificate of non-foreign status that complies with Treasury Regulation Section
1.1445-2(b)(2).

 
6

--------------------------------------------------------------------------------

 
 
(h)           Opinion of Delaware Counsel.  Purchaser shall receive an opinion
of Delaware counsel in customary form for such opinion, that the purchase of the
Shares does not require approval of the shareholders of Seller, and an opinion
of counsel acceptable to Purchaser that the execution, delivery and performance
of this Agreement and any other material agreement to be entered into by Seller
pursuant to the terms of this Agreement have been duly authorized and approved
by and on behalf of Seller.
 
(i)           Secretary’s Certificate.  Purchaser and Seller shall deliver
copies of the following, in each case certified as of the Closing Date by a
Secretary or an Assistant Secretary:
 
(1)           resolutions of the respective boards of directors of each party
authorizing the execution, delivery and performance of this Agreement and the
other agreements that such party is required to execute and deliver pursuant to
the terms of this Agreement;
 
(2)           the signature and incumbency of the officers of such party
authorized to execute and deliver this Agreement and the other agreements and
certificates that such party is required to deliver pursuant to this Agreement;
and
 
(3)           such party’s Constituent Documents.
 
(j)           Reorganization Transactions.  Seller shall consummate or cause the
Acquired Company to consummate, the reorganization transactions described in
Section 2.4.
 
(k)           Escrow Agreement. Seller and Purchaser shall deliver the fully
executed Escrow Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser as follows:
 
3.1          Organization of Seller.  Seller is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
 
 
3.2
Organization and Capitalization of the Acquired Company.

 
(a)           The Acquired Company (i) is a corporation validly existing and in
good standing under the Laws of the State of Delaware and (ii) has the corporate
power and authority to own or lease and to operate its assets and to conduct its
business as currently conducted.
 
(b)           The authorized capital of the Acquired Company consists of
100,000,000 shares of common stock, $.00237 par value per
share, 14,827,754 shares of which are issued and outstanding as of the date
hereof.  The Shares have been duly authorized, validly issued, fully paid and
non-assessable.  Except for the Shares, there are no outstanding equity
securities of the Acquired Company, including (i) securities that are
convertible into or exchangeable for any capital stock, partnership interests or
membership interests of the Acquired Company, (ii) contracts, arrangements,
commitments or restrictions relating to the issuance, sale, transfer, purchase
or obtaining of capital stock or other equity securities of the Acquired
Company, or (iii) options, warrants, rights, calls or commitments of any
character granted or issued by the Acquired Company governing the issuance of
shares of its capital stock.
 
(c)           (i) Seller has good and marketable title to, and owns, the Shares,
beneficially and of record; (ii) the Shares are free of all Encumbrances; (iii)
Seller has full voting power over the Shares, subject to no proxy, stockholders’
agreement, voting trust or other agreement relating to the voting of any of the
Shares; and (iv) other than this Agreement, there is no agreement between Seller
and any other Person with respect to the disposition of the Shares.

 
7

--------------------------------------------------------------------------------

 
 
(d)           (i) No Person has any preemptive right to purchase any equity
interests in the Acquired Company, and (ii) other than the Shares, there are no
outstanding equity interests in the Acquired Company giving the owner or holder
thereof the right to vote on any matters on which stockholders, partners or
members of the Acquired Company may vote.
 
(e)           The Acquired Company does not directly or indirectly own, of
record or beneficially, any equity security of any Person.
 
 
3.3
Authorization.

 
(a)           The execution, delivery and performance by Seller of this
Agreement and the other agreements to be entered into by it pursuant to the
terms of this Agreement, and the consummation by Seller of the transactions
contemplated hereby and thereby, are within Seller’s corporate powers, are not
in contravention of the terms of Seller’s Constituent Documents, and have been
duly authorized and approved by the board of directors of Seller.  No other
corporate proceedings on the part of Seller are necessary to authorize the
execution, delivery and performance of this Agreement or any other agreement to
be entered into by Seller pursuant to the terms of this Agreement.
 
(b)           This Agreement has been duly and validly executed and delivered by
Seller.  As of the Closing Date, the other agreements to be entered into by
Seller and by the Acquired Company pursuant to the terms of this Agreement will
have been duly and validly executed and delivered by Seller and the Acquired
Company.  This Agreement constitutes (and upon their execution and delivery by
Seller and the Acquired Company, the other agreements to be entered into
pursuant to the terms of this Agreement by Seller and the Acquired Company will
constitute) the legal, valid and binding obligations of Seller and the Acquired
Company enforceable against Seller and the Acquired Company in accordance with
their respective terms (assuming the valid authorization, execution and delivery
hereof and thereof by Purchaser), subject to bankruptcy, insolvency,
reorganization, moratorium and similar Laws of general application relating to
or affecting creditors’ rights and to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing.
 
3.4          No Conflicting Agreements; Consents.  Except as set forth in
Schedule 3.4, neither the execution and delivery of this Agreement or any of the
other agreements to be entered into by Seller pursuant to the terms of this
Agreement nor the consummation of any of the transactions contemplated hereby or
thereby will:
 
(a)           violate, conflict with, result in a breach or termination of the
terms, conditions or provisions of, constitute a default under, or entitle any
party to terminate or accelerate (i) the Constituent Documents of Seller or the
Acquired Company, (ii) any Material Contract, (iii) any Court Order to which
Seller or the Acquired Company is a party or by which Seller or the Acquired
Company is bound, or (iv) any material requirements of Law affecting Seller;
 
(b)           result in the creation or imposition of any Encumbrance upon any
of the assets of the Acquired Company (except for Permitted Encumbrances); or
 
(c)           require a permit, approval, consent or authorization from, or the
making by Seller of any declaration, filing or registration with, any
Governmental Authority, except as provided in Section 6.1.
 
3.5          Closing Balance Sheet; Accounts Receivable.  Schedule 3.5 sets
forth the Closing Balance Sheet of the Acquired Company.  Column three of the
Closing Balance Sheet fairly presents in all material respects the financial
position of the Acquired Company as of the date indicated after giving effect to
the Reorganization.  All accounts receivable in such column three of the Closing
Balance Sheet are valid obligations and represent bona fide claims against
debtors for sales actually made or services actually performed in the ordinary
course of the Business.  There is no contest, claim or right of setoff, other
than in the ordinary course of the Business, contained in any agreement with any
maker of an account receivable relating to the amount or validity of such
account receivable.

 
8

--------------------------------------------------------------------------------

 
 
 
3.6
Absence of Undisclosed Liabilities; No Missing Assets.

 
(a)           Except as disclosed in Schedule 3.6(a), the Acquired Company does
not have any material liabilities of any nature (whether accrued, absolute,
contingent or otherwise) that are of a type required to be disclosed or
reflected in financial statements of the Acquired Company in accordance with
GAAP after giving effect to the Reorganization except for (i) liabilities
reflected or reserved against in column three of the Closing Balance Sheet
(including the notes thereto, if any) and (ii) liabilities incurred in the
ordinary course of business since the Balance Sheet Date and that are not
(individually or in the aggregate) material to the Acquired Company.
 
(b)           (i) The Acquired Company holds all right, title and interest in
the Retained Assets, (ii) holds no right, title or interest in any assets other
than the Retained Assets, and (iii) has no liabilities other than the Retained
Liabilities.
 
(c)           As a result of the consummation of the transactions contemplated
hereby, Purchaser and its Affiliates shall hold all right, title and interest in
the Retained Assets, which constitute all assets, tangible and intangible, real
and personal, currently used in connection with the current operation of the
Business.
 
3.7          Absence of Changes.  Except as disclosed in Schedule 3.7, since
September 30, 2008, there has not been any transaction or occurrence in which
the Acquired Company, in connection with the Business, has:
 
(a)           suffered any material damage, destruction or loss;
 
(b)           disposed of or permitted to lapse any material right to the use of
any Retained Assets;
 
(c)           made or entered into a commitment to make any material capital
expenditure on behalf of the Acquired Company;
 
(d)           terminated or materially amended any Material Contract or lease to
which the Acquired Company is a party, other than in the ordinary course of
business; or
 
(e)           agreed, so as to legally bind Purchaser or the Acquired Company,
whether in writing or otherwise, to take any of the actions set forth in this
Section 3.7 and not otherwise permitted by this Agreement.
 
 
3.8
Contracts.

 
(a)           Schedule 3.8(a) sets forth a true and complete list of each
Contract (the “Material Contracts”), including each Assigned Contract, that
relates to the Business and is not an Excluded Contract, and any Contract with
respect to a period following the Closing Date (i) that provides for aggregate
payments to or from the Acquired Company in excess of $100,000 per contract
year; (ii) that is an employment or severance Contract; (iii) that contains
restrictions with respect to payment of dividends or any other distributions in
respect of the capital stock or other equity interests of the Acquired Company;
(iv) that guarantees any indebtedness or obligation of any Person; (v) that
limits the ability of the Acquired Company to engage freely in any line of
business in any geographic area or to compete with any Person; (vi) under which
the Acquired Company has borrowed or loaned money, or that is a mortgage, note,
bond, indenture or other evidence of indebtedness (excluding advances, deposits,
trade payable in the ordinary course of business, and leases for telephones,
copy machines, facsimile machines and other office equipment); (vii) that
establishes any joint venture, partnership or other similar joint ownership
entity or arrangement; (viii) with respect to the management of the Acquired
Company; (ix) that is a consent decree of any Governmental Authority to which
the Acquired Company is bound; (x) that (A) grants or acquires any right to use
any Intellectual Property (other than Contracts granting rights to use readily
available commercial software available to consumers for a combined license and
maintenance fee or subject to “shrink wrap” or “click through” license
agreements) or (B) restricts the right of the Acquired Company or permits any
third Person to use any Intellectual Property; or (xi) that is an agreement
between Seller and the Acquired Company, or their respective officers or
directors.  Copies of all Material Contracts have been made available to
Purchaser.

 
9

--------------------------------------------------------------------------------

 
 
(b)           Each Material Contract is valid, binding and enforceable against
the Acquired Company and, to Seller’s Knowledge, against the other party to such
Material Contract, subject to bankruptcy, insolvency, reorganization, moratorium
and similar Laws of general application relating to or affecting creditors’
rights and to general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing, and Seller or the Acquired Company
has duly performed in all respects its obligations under each Material Contract
to which it is a party (to the extent that such obligations to perform have
arisen).
 
(c)           Neither Seller nor the Acquired Company is in breach or default
(nor would there be a breach or default with notice or lapse of time or both as
a result of events that have occurred) under any Material Contract.
 
3.9          Real Property.  Schedule 3.9(a) sets forth the addresses for all
Real Property leased by the Acquired Company or used in connection with the
operation of the Business.  Except as set forth on Schedule 3.9(a), all title,
interest and other rights with respect to Real Property are held by the Acquired
Company, which holds good and valid leasehold title, thereto, subject only to
Permitted Encumbrances.  The Acquired Company owns no Real Property.
 
3.10        Personal Property.  Except as set forth on Schedule 3.10, the
Acquired Company is in possession of and, except for Permitted Encumbrances, has
good title to, or valid leasehold interests in or valid rights under contract to
use, all of the personal property used in the conduct of the Business as
presently conducted, including anesthetic vaporizers in the field or held as
inventory.  Except as set forth on Schedule 3.10, no outstanding rights,
agreements or other commitments currently exist (including purchase options,
rights of first refusal or rights of first offers) that give any Person a right
to require the Acquired Company to sell or transfer to a third party any
material interests in the personal property owned by it.  All personal property
used by Seller or its Affiliates in the conduct of the Business is in good
working condition, ordinary wear and tear excepted.  All inventory of the
Acquired Company that is reflected on the Closing Balance Sheet or on the
accounting records of the Company consists of a quality and quantity usable in
the ordinary course of business, ordinary wear and tear excepted and if
installed, subject to the use and control of the customer.
 
3.11        Employees; Labor Matters; Employee Benefit Plans; ERISA.  The
Acquired Company is not party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization.  Except as set forth on Schedule 3.8(a), the employment
relationship of any and all employees of the Acquired Company is at will and is
not subject to a Contract or other written employment agreement.  The Acquired
Company does not sponsor, adopt, maintain or participate in any Company Plan,
and the Acquired Company has no liability with respect to any Company
Plan.  Except as disclosed in Schedule 3.11, since January 1, 2002, none of the
Company Plans and no other plan or arrangement sponsored by, contributed to or
maintained by Seller, any Acquired Company or any Controlled Group Member has
been subject to Section 412 of the Code, Section 302 of ERISA and/or Title IV of
ERISA or that is a Multiemployer Plan.
 
3.12        Taxes.
 
(a)           Except as set forth in Schedule 3.12(a), (i) the Acquired Company
has duly filed or caused to be filed, in a timely manner (taking into account
all extensions of due dates) with the appropriate Governmental Authorities all
Tax Returns which are required to be filed by the Acquired Company, (ii) all
such Tax Returns are true, correct and complete in all material respects, (iii)
all Taxes due and owing by, or required to be withheld by or with respect to,
the Acquired Company (whether or not shown on any Tax Return) have been timely
paid or timely withheld and paid and (iv) there are no Encumbrances on any of
the assets of the Acquired Company with respect to Taxes, other than Permitted
Encumbrances.
 
(b)           Except as set forth in Schedule 3.12(b), (i) no deficiencies for
Taxes have been claimed, proposed or assessed by any Governmental Authority for
which the Acquired Company may have any liability, (ii) there are no pending or,
to the Seller’s Knowledge, threatened audits, investigations or claims for or
relating to any liability in respect of Taxes for which the Acquired Company may
have any liability, (iii) there are no matters presently pending, or to Seller’s
Knowledge, under discussion by Seller or the Acquired Company with any
Governmental Authorities with respect to Taxes that may result in an additional
amount of Taxes for which the Acquired Company may have any liability and (iv)
no jurisdiction in which the Acquired Company does not file a Tax Return has
made a claim in writing that the Acquired Company is required to file a Tax
Return for such jurisdiction, and Seller has no Knowledge that any such
jurisdiction has otherwise made any such claim.

 
10

--------------------------------------------------------------------------------

 
 
(c)           The Acquired Company has complied with all material applicable
Laws relating to the payment and withholding of Taxes (including, but not
limited to, withholding in connection with payments to employees, independent
contractors, creditors, stockholders, partners or other third parties) and has,
within the time and manner prescribed by Law, withheld and paid over to the
proper Governmental Authorities all amounts required to be withheld and paid
over under all applicable Laws.
 
(d)           Seller Affiliated Group has filed all Tax Returns that it was
required to file for each taxable period during which the Acquired Company was a
member of the group.  All such Tax Returns were correct and complete in all
material respects.  All Taxes owed by Seller Affiliated Group (whether or not
shown on any Tax Return) have been paid for each taxable period during which the
Acquired Company was a member of the group.  To the Knowledge of Seller, no
Governmental Authority is expected to assess any additional Taxes against Seller
Affiliated Group for any taxable period during which the Acquired Company was a
member of the group.  There is no dispute or claim concerning any Tax liability
of Seller Affiliated Group for any taxable period during which the Acquired
Company was a member of the group either (A) claimed or raised by any
Governmental Authority in writing or (B) as to which Seller has Knowledge.
 
3.13        Intellectual Property.  The Acquired Company owns or has the right
to use all patents, trademarks, trade names, service marks, trade secrets,
copyrights, software and other intellectual property rights and licenses as are
necessary to conduct the Business as currently conducted (the “Intellectual
Property”).  To the Knowledge of Seller, no infringement exists by the Acquired
Company on the intellectual property rights of any other Person that results in
any way from the operation of the Business.  To Seller’s Knowledge, there is no
infringing use by any other Person of any of the Intellectual Property owned or
used by the Acquired Company.  Notwithstanding anything herein to the contrary,
solely in the event of the closing of the merger of Minrad International,
Inc. with an Affiliate of Purchaser, the foregoing representation shall not be
deemed to include any Intellectual Property owned by, licensed to or from, or by
which a right has been granted to or from, Minrad International, Inc. or its
Affiliates.
 
3.14        Permits; Compliance with Law.  True and complete copies of all
Permits issued or granted by a Governmental Authority and owned or validly held
by or issued to the Acquired Company in connection with the current operation of
the Business have been provided or made available to Purchaser.  Except as
described on Schedule 3.14, such Permits constitute all Permits necessary for
the conduct of the Business as currently conducted.  Except as would not have a
material adverse effect on the Business or financial condition of the Acquired
Company taken as a whole, the Acquired Company and the Business are in
compliance with all Permits and all Laws.  Neither Seller nor the Acquired
Company, nor any of their respective directors, officers, agents or employees,
has engaged in any conduct that would reasonably be expected to result in any
material violation of any Law.  Except as disclosed on Schedule 3.14, neither
Seller nor the Acquired Company has received any written notification,
correspondence or any other written communication from any Governmental
Authority of potential or actual material non-compliance by, or liability of,
the Acquired Company under any Law.
 
3.15        [Reserved].
 
3.16        Legal Proceedings, Court Orders.  Schedule 3.16 contains an accurate
list of all pending litigation and Court Orders with respect to the Business or
the Acquired Company.  Other than as set forth in Schedule 3.16, to Seller’s
Knowledge, there are no actions, suits, proceedings, audits or investigations
pending or threatened against Seller or any of its Affiliates with respect to
the Business or the Acquired Company.
 
3.17        Customers and Suppliers.  Schedule 3.17 hereto sets forth the five
(5) largest suppliers and five (5) largest customers of the Business as of the
date hereof.
 
3.18        Statements and Other Documents Not Misleading.  Neither this
Agreement, including all exhibits and schedules hereto, nor the other documents
and agreements contemplated hereby or required to be delivered by the Acquired
Company or Seller contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact required to be stated in
order to make such statement, document or other instrument not misleading.  No
other documents or instruments heretofore or hereafter furnished by the Acquired
Company or  Seller to Purchaser in connection with the transactions contemplated
hereby contains or will contain any such untrue statement or omission of a
material fact.

 
11

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as follows:
 
4.1          Organization.  Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.
 
 
4.2
Corporate Authorization.

 
(a)           The execution, delivery and performance by Purchaser of this
Agreement and the other agreements to be entered into by Purchaser pursuant to
this Agreement, and the consummation by Purchaser of the transactions
contemplated hereby and thereby are within Purchaser’s corporate powers, are not
in contravention of the terms of Purchaser’s Constituent Documents, and have
been duly authorized and approved by the board of directors of Purchaser.  No
other corporate proceedings on the part of Purchaser are necessary to authorize
Purchaser’s execution, delivery and performance of this Agreement or the other
agreements to be entered into by Purchaser pursuant to this Agreement.
 
(b)           This Agreement has been duly and validly executed and delivered by
Purchaser, and as of the Closing Date, the other agreements to be entered into
by Purchaser pursuant to the terms of this Agreement will have been duly and
validly executed and delivered by Purchaser.  This Agreement constitutes, and
upon their execution and delivery, such other agreements will constitute, the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms (assuming the valid authorization,
execution and delivery hereof and thereof by Seller, the Acquired Company and
any other unaffiliated entity that is a party thereto), subject to bankruptcy,
insolvency, reorganization, moratorium and similar Laws of general application
relating to or affecting creditors’ rights and to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing.
 
4.3           No Conflicting Agreements; Consents.  Neither the execution and
delivery of this Agreement nor any of the other agreements to be entered into by
Purchaser pursuant to this Agreement nor the consummation of any of the
transactions contemplated hereby or thereby will:
 
(a)           violate, conflict with, result in a breach of the terms,
conditions or provisions of, or constitute a default under (i) the Constituent
Documents of Purchaser, (ii) any material agreement, lease, sublease, license,
sublicense, promissory note, evidence of indebtedness or other contract (whether
written or oral) to which assets of Purchaser are a party or by which Purchaser
is bound, except such violations, conflicts, breaches or defaults which would
not materially impair the ability of Purchaser to perform its obligations
hereunder or under the other agreements contemplated hereby to be entered into
by Purchaser or would not prevent the consummation of the transactions
contemplated hereby or thereby, (iii) any Court Order to which Purchaser is a
party or by which Purchaser is bound or (iv) any material requirements of Law
affecting Purchaser, except such violations, conflicts, breaches or defaults of
such requirements of Laws which would not materially impair the ability of
Purchaser to perform its obligations hereunder or under the other agreements
contemplated hereby to be entered into by Purchaser or which would not prevent
the consummation of the transactions contemplated hereby or thereby; or
 
(b)           require a permit, approval, consent or authorization from, or the
making by Purchaser of any declaration, filing or registration with, any
Governmental Authority, except as provided in Section 6.1 and except for such
approvals, consents, authorizations, declarations, filings or registrations, the
failure of which to be obtained or made would not materially impair the ability
of Purchaser to perform its obligations hereunder or under the other agreements
contemplated hereby to be entered into by Purchaser or prevent the consummation
of the transactions contemplated hereby or thereby.

 
12

--------------------------------------------------------------------------------

 
 
4.4          Legal Proceedings, etc.  There are no material actions, suits or
proceedings pending or, to Purchaser’s Knowledge, threatened against Purchaser
that would materially impair the ability of Purchaser to perform its obligations
hereunder or under the other agreements contemplated hereby to be entered into
by Purchaser or could reasonably be expected to delay or prevent the
consummation of the transactions contemplated hereby or thereby.
 
4.5          [Reserved.]
 
4.6          Solvency.  At the Closing Date, Purchaser will be solvent and able
to pay its debts as they become due and will not become insolvent or otherwise
unable to pay its debts as they become due as a result of the consummation of
the transactions contemplated by this Agreement.
 
 
4.7
Investment Representations.

 
(a)           Purchaser is acquiring the Shares for its own account and not with
a view to the distribution thereof in contravention of the Securities Act.
 
(b)           In proceeding with the transactions contemplated hereby, Purchaser
is not relying upon any representation or warranty of Seller, Acquired Company
or any of their officers, directors, employees, agents or representatives
thereof, except the representations and warranties set forth herein.
 
(c)           Purchaser has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of
purchasing the Shares and to understand the risks of, and other considerations
relating to, its purchase of the Shares.
 
(d)           Purchaser is aware that upon closing, (i) the Shares will not have
been registered under the Securities Act or any state’s securities Laws, and
(ii) no securities issued by the Acquired Company will be subject to the
reporting requirements of the Exchange Act.  Purchaser further understands that
any certificates representing the Shares will include an appropriate legend to
the effect that such securities have not been registered under the Securities
Act or any state’s securities Laws and that such securities may not be sold or
transferred except in compliance with the Securities Act and applicable state
securities Laws.
 
ARTICLE V
COVENANTS OF SELLER
 
5.1          Non-Competition.
 
(a)           In consideration for the benefits Seller will receive in
connection with the transactions contemplated herein, which benefits Seller
hereby acknowledges, and as further consideration for, and as a condition to,
the transactions contemplated hereby, and in order that Purchaser shall receive
and be able to maintain the benefit of the goodwill, trade secrets and
confidential information which Seller enjoys and has enjoyed in connection with
its ownership and operation of the Acquired Company, and recognizing that the
covenants contained herein are not severable from such goodwill and are granted
to Purchaser in order to protect the same, and in order to otherwise protect the
legitimate business interests of Purchaser, Seller covenants and agrees that on
behalf of itself and each of its Affiliates:
 
(i)           for a period commencing as of the Closing Date and continuing
thereafter for a period of two (2) years, Seller will not, directly or
indirectly, operate, control, develop or own any interest (other than the
ownership of less than five (5%) percent of the equity securities of a publicly
traded company) or otherwise participate in any business that has activities
relating to ownership of, the management or operation of, or consultation
regarding the manufacturing, distribution or marketing of generic inhalation
anesthetics for use in connection with human and veterinary procedures, in each
State where the Acquired Company currently has operations (the “Territory”); and

 
13

--------------------------------------------------------------------------------

 
 
(ii)           Seller will not, directly or indirectly, for the purpose of any
business or product competitive with the manufacture, marketing or sale of
generic inhalation anesthetics for use in connection with human and veterinary
procedures (A) interfere with, solicit, disrupt or attempt to disrupt any past,
present or prospective relationship, contractual or otherwise, between
Purchaser, the Acquired Company or their Affiliates, on one hand, and any
customer, supplier (or other person obtaining goods or services from, or
providing goods or services to, the business of the Acquired Company) or
employee of Purchaser, the Acquired Company or their Affiliates (except as
otherwise provided by applicable Law), on the other hand, or (B) solicit any
past, present or prospective employee (including all officers and managers, all
regional managers and all general managers) of Purchaser, the Acquired Company
or their Affiliates to leave his or her employment with Purchaser, the Acquired
Company or their Affiliates.
 
The activities described in clauses (i) and (ii) above are collectively referred
to as the “Prohibited Activities.”  The parties acknowledge that the Territory
(with respect to clause (i) above) and Prohibited Activities substantially cover
the geography and activities that comprise the market in which the Acquired
Company conducts its operations and affairs.
 
(b)          The Seller hereby acknowledges that its agreements not to engage in
the Prohibited Activities are manifestly reasonable upon their face and that
they are reasonable as to time and no greater than is required for the
reasonable protection of Purchaser in light of the substantial harm that
Purchaser would suffer should the Seller breach any of the provisions of this
Section 5.1.  The Seller further agrees that the nature, kind and character of
the Prohibited Activities are reasonably necessary to protect the interests of
Purchaser.
 
(c)           If a judicial determination is made that any of the provisions of
this Section 5.1 constitute an unreasonable or otherwise unenforceable
restriction against the Seller, the provisions of this Section 5.1 shall be
rendered void only to the extent that such judicial determination finds such
provisions to be unreasonable or otherwise unenforceable and only with respect
to Seller.  Any judicial authority construing this Section 5.1 shall be
empowered to sever any portion of the Territory or Prohibited Activities from
the coverage of this Agreement and to apply the provisions of this Section 5.1
to the remaining portion of the Territory or the remaining activities not so
severed by such judicial authority.
 
(d)          Seller agrees that any violation of this Section 5.1 will result in
irreparable injury to Purchaser, that a remedy at law for any breach or
threatened breach of the covenants contained herein will be inadequate and that
in the event of any such breach, Purchaser, in addition to any other remedies or
damages available to Purchaser at law or in equity, shall be entitled to
temporary injunctive relief before trial from any court of competent
jurisdiction as a matter of course and to permanent injunctive relief without
the necessity of proving actual damages or securing or posting any bond.  In the
event of any breach of this Section 5.1 and in addition to an injunction,
Purchaser shall also be entitled to recover the amount of fees and other
compensation earned by the Seller as a result of any such breach, plus any other
damages a court of competent jurisdiction may find appropriate.  The time period
set forth in this Section 5.1 shall be tolled and suspended for a period of time
equal to the aggregate quantity of time during which the Seller violates such
prohibitions in any respect.
 
ARTICLE VI
COVENANTS OF THE PARTIES
 
6.1          Regulatory Approvals.  Purchaser will or will cause its Affiliate
to (a) use commercially reasonable efforts to obtain, as promptly as
practicable, all Permits, approvals, authorizations and clearances of
Governmental Authorities necessary or desirable for the conduct of the Business
by the Acquired Company following the Closing Date and shall make the filings
and declarations with Governmental Authorities required therefor at Purchaser’s
sole cost and expense, including filing applications for the licenses described
on Schedule 6.1 within 90 days following the Closing Date and (b) provide such
information and communications to applicable Governmental Authorities as is
necessary in connection with the foregoing.  Seller will cooperate with the
Purchaser to obtain all Permits, approvals, authorizations and clearances of
Governmental Authorities listed in Schedule 6.1, but shall not be required to
undertake any expense or obligation in connection therewith unless reimbursed by
Purchaser.

 
14

--------------------------------------------------------------------------------

 
 
6.2          Post-Closing Access. Purchaser and Seller acknowledge that,
subsequent to the Closing Date, Purchaser and Seller may each need access to
information, documents or computer data in the control or possession of the
other (or their respective Affiliates), and Seller may need access to the assets
of the Acquired Company for purposes of concluding the transactions contemplated
herein and for audits, investigations, compliance with governmental
requirements, regulations and requests, preparation of Tax Returns and filings
and the prosecution or defense of third party claims.  Purchaser agrees that it
will make available to Seller and shall cause the Acquired Company to make
available to Seller, its Affiliates and their respective representatives, agents
and independent auditors such documents and information as may be in the
possession of Purchaser and its Affiliates relating to periods prior to the
Closing Date and will permit Seller, its Affiliates and their respective
representatives, agents and independent auditors to make copies of such
documents and information during business hours upon reasonable prior notice to
Purchaser.  Seller agrees that Seller will make available to Purchaser, its
Affiliates and their respective representatives, agents and independent auditors
such documents and information as may be in the possession of Seller and its
Affiliates relating to periods prior to the Closing Date and will permit
Purchaser, its Affiliates and their respective representatives, agents and
independent auditors to make copies of such documents and
information.  Purchaser agrees to retain all documents related to the Business
for a minimum of three (3) years following the Closing Date.
 
6.3          Employee Matters.  Seller and the Acquired Company shall have taken
all necessary and appropriate actions, to be effective prior to or at the
Closing Date, to (i) transfer employment of all employees of the Acquired
Company to another affiliate of Seller, other than those employees identified on
Schedule 6.3, without having incurred a termination of employment or separation
from service, and (ii) transfer all obligations under any Contract or employment
agreement from the Acquired Company to another affiliate of Seller other than
for those employees identified on Schedule 6.3.  Notwithstanding anything herein
to the contrary, the Sellers and the Acquired Company shall take all necessary
and appropriate actions to amend, merge, terminate or otherwise transfer the
sponsorship of all Company Plans before the Closing Date to Seller or another
affiliate of Seller.
 
6.4          Tax Matters.
 
(a)          Payment of Taxes.
 
(i)           Seller shall prepare and file, or cause to be prepared and filed,
all Tax Returns of or which include the Acquired Company (including any
amendments thereto) with respect to any taxable period ending at or prior to the
Closing Date (a “Pre-Closing Period”).  Seller shall provide Purchaser with
copies of all such Tax Returns at least ten (10) days prior to the due date for
the filing of such Tax Returns (including any extension thereof) for its review
and comment.  Notwithstanding anything to the contrary in this Agreement, Seller
shall pay any and all Taxes imposed on or with respect to the Acquired Company
for a Pre-Closing Period (including any and all Taxes imposed on the Acquired
Company as a result of having been a member of the Seller Affiliated
Group).  Purchaser shall prepare and file, or cause to be prepared and filed,
all Tax Returns of or which include the Acquired Company and shall pay all Taxes
of the Acquired Company for all taxable periods other than a Pre-Closing Period,
except to the extent provided in paragraph (ii) below.
 
(ii)          For purposes of the immediately preceding paragraph (i) and this
paragraph (ii), if the taxable period of the Acquired Company that includes the
Closing Date does not terminate on the Closing Date (a “Straddle Period”), the
parties hereto will, to the extent permitted by applicable Law, elect with the
relevant Governmental Authority to treat a portion of any such Straddle Period
as a short taxable period ending as of the Closing Date and such short taxable
period shall be treated as a Pre-Closing Period for purposes of this
Agreement.  In any case where applicable Law does not permit such an election to
be made then, for purposes of this Agreement, Taxes with respect to the Acquired
Company for the Straddle Period shall be allocated to the Pre-Closing Period
using an interim closing-of-the-books method that complies with Treas. Reg.
Section 1.1502-76(b)(2)(i) (assuming that such taxable period ended on the
Closing Date) and treating such period as a Pre-Closing Period for purposes of
this Agreement, except that (A) exemptions, allowances or deductions that are
calculated on an annual basis (such as the deduction for depreciation) shall be
apportioned on a per diem basis, and (B) in the case of any Taxes not based on
income, gain or receipts or specific purchases or sales, the portion of the Tax
attributable to the Pre-Closing Period shall equal the Taxes for the entire
Straddle Period, multiplied by a fraction the numerator of which is the total
number of days in the Straddle Period through the Closing Date and the
denominator of which is the total number of days in the Straddle Period.   In
the case of any Straddle Period described in the preceding sentence, Purchaser
shall provide Seller and its authorized representatives with copies of the
completed Tax Return for such period and a statement certifying the amount of
Taxes shown on such Tax Return that are chargeable to Seller (the “Tax
Statement”) at least twenty (20) days prior to the due date for the filing of
such Tax Return (including any extension thereof), and Seller and its authorized
representatives shall have the right to review and comment on, at Seller’s
expense, each such Tax Return and Tax Statement prior to the timely filing of
such Tax Return.

 
15

--------------------------------------------------------------------------------

 
 
(iii)         For all taxable periods of the Acquired Company ending on or
before the Closing Date, Seller shall cause the Acquired Company to join in
Seller’s consolidated federal income Tax Return. Seller shall include the income
of the Acquired Company (including any deferred items triggered into income by
Treasury Regulation Section 1.1502-13 and any excess loss account taken into
income under Treasury Regulation Section 1.1502-19) on Seller’s consolidated
federal income Tax Returns for all periods through the Closing Date and pay any
Taxes attributable to such income. Such Tax Returns shall be prepared and filed
in a manner consistent with prior practice, except as required by a change in
applicable Laws.  Purchaser shall have the right to review and comment on any
such Tax Returns prepared by Seller.  The consolidated federal income Tax
Returns that include the Acquired Company for its taxable period that ends on
the Closing Date and its taxable period that begins the day after the Closing
Date shall be prepared in accordance with Treasury Regulations
Section 1.1502-76(b)(1)(ii)(A). Purchaser and Seller further agree that the
Acquired Company shall become a member of the federal income consolidated tax
group of which Purchaser is the common parent on the day after the Closing Date.
To the extent applicable, any state or local income Tax Returns shall be
prepared in accordance with provisions comparable to Treasury Regulations
Section 1.1502-76(b)(1)(ii)(A) under state or local Law.
 
(b)          Cooperation.  Following the Closing, Seller, on the one hand, and
Purchaser and the Acquired Company, on the other hand, agree to furnish or cause
to be furnished to each other or their respective representatives, upon request,
as promptly as practicable, such information and assistance (including access to
Books and Records) relating to the Acquired Company as is reasonably necessary
for the preparation of any Tax Return, claim for refund, audit or similar
matter, the prosecution or defense of any claim, suit or proceeding relating to
any Taxes of the Acquired Company.  If Seller and Purchaser disagree as to the
matters governed by this Section 6.4, Seller and Purchaser shall promptly
consult with each other in an effort to resolve such dispute.  If any such
disagreement cannot be resolved within thirty (30) days after either party
asserts in writing that such dispute cannot be resolved, the Selected Accounting
Firm shall act as an arbitrator to resolve such disagreement.  The Selected
Accounting Firm’s determination shall be binding and conclusive, and any
expenses relating to the engagement of such Selected Accounting firm shall be
shared equally by Seller and Purchaser.
 
(c)          Termination of Existing Tax Sharing Agreements.  All tax sharing
agreements or similar arrangements with respect to or involving the Acquired
Company shall be terminated effective as of the Closing Date without any
liability to the Acquired Company.
 
(d)          Section 338 Election.  At Purchaser’s option, Seller will join with
Purchaser in making an election under Section 338(h)(10) of the Code, and any
corresponding elections under state, local or foreign tax law (collectively, a
“Section 338 Election”), with respect to the purchase and sale of the Shares
pursuant hereto.  If the Section 338 Election is made, Seller and Purchaser and
their respective Affiliates shall report the sale of the Shares pursuant to this
Agreement consistent with the Section 338 Election and shall take no position
contrary thereto in any Tax Return.  If the Section 338 Election is made and IRS
Form 8023 is filed with the Internal Revenue Service (“IRS”), Purchaser shall
pay to Seller the amount of additional consideration necessary to cause Seller’s
after-Tax net proceeds from the sale of the Shares with the Section 338 Election
to be equal to the after-Tax net proceeds that Seller would have received had
the Section 338 Election not been made, taking into account all appropriate
state, federal and local Tax implications (the “Tax Adjustment”).  Seller and
Purchaser shall cooperate in computing the amount of such Tax Adjustment after
the parties have agreed to the allocation of the Purchase Price.
 
(e)          Refunds and Carrybacks.  Any and all refunds of Taxes relating to
the Acquired Company for any period ending prior to the Closing Date shall be
retained by Seller and for the account of Seller, and Purchaser shall pay over
to Seller any such refund within twenty (20) days after receipt by Purchaser or
the Acquired Company of any such amount.  Notwithstanding the foregoing, Seller
shall pay to Purchaser any Tax refund (or reduction in Tax liability) resulting
from a carryback of a net operating loss or other Tax attribute of the Acquired
Company that accrues following the Closing, and is carried back into the
Seller’s consolidated Tax Return, when such refund (or reduction) is received or
realized by Seller Affiliated Group.

 
16

--------------------------------------------------------------------------------

 

(f)           NOLs.  At Purchaser’s option, Seller shall timely file an election
under Treasury Regulations Section 1.1502-95(f), and any corresponding elections
under state, local or foreign tax law (collectively, a “Section 1.1502-95
Election”), to apportion all of the Seller Affiliated Group’s annual
consolidated Code Section 382 limitation, if any, to the Acquired Company.  If
the Section 1.1502-95 Election is made, Seller and Purchaser shall cause the
Acquired Company to join with Seller in making such Section 1.1502-95 Election.
 
ARTICLE VII
INDEMNIFICATION
 
7.1          Survival.  Except as otherwise provided in this Article VII, (a)
each representation and warranty contained in Articles III and IV shall survive
the closing for one (1) year after the Closing Date, and (b) covenants in this
Agreement shall survive the closing.  The period from the date hereof until the
last date on which a representation, warranty, covenant or other obligation
survives pursuant to this Section 7.1 shall be known as the “Survival Period.”
 
7.2          Indemnification by Seller.  Subject to the provisions of this
Article VII, Seller shall indemnify and hold harmless Purchaser, any Affiliate
of Purchaser, and their respective officers, directors, stockholders, employees,
agents and representatives (each, a “Purchaser Indemnitee”) from and after the
Closing Date, from and against any Damages actually incurred by such Purchaser
Indemnitee as a result of:
 
(a)           the Excluded Assets and Excluded Liabilities;
 
(b)           any breach, misrepresentation, or inaccuracy in any of the
representations and warranties made herein by Seller;
 
(c)           any breach of any of the covenants or agreements made herein by
Seller;
 
(d)           any Claims relating to the operations of the Acquired Company
prior to the Closing Date; and
 
(e)           any Claims relating to or arising out of the Series A Preferred
Stock of the Acquired Company, par value $0.01 per share, including any
Liabilities accruing, arising out of, or relating to the First Amended and
Restated Conversion Agreement, dated as of April 26, 2007, by and among the
Acquired Company and each of the persons who were holders of such Series A
Preferred Stock.
 
7.3          Indemnification by Purchaser.  Purchaser shall indemnify and hold
harmless Seller, any Affiliate of Seller, and their respective officers,
directors, stockholders, employees, agents and representatives (each a “Seller
Indemnitee”) from and after the Closing Date from and against any Damages
actually incurred by such Seller Indemnitee as a result of:
 
(a)           any breach, misrepresentation, or inaccuracy in any of the
representations and warranties made herein by Purchaser;
 
(b)           any breach of any of the covenants or agreements made herein by
Purchaser; and
 
(c)           any Claims relating to the operations of the Acquired Company
after the Closing Date; provided that nothing herein shall relieve Seller of its
indemnification obligations pursuant to Section 7.2.

 
17

--------------------------------------------------------------------------------

 
 
 
7.4
Limitations on Claims.

 
(a)          Notwithstanding anything in this Article VII to the contrary, the
rights of the parties to be indemnified and held harmless under this Agreement
shall be limited as follows:
 
(i)           no claims for indemnity by a Purchaser Indemnitee pursuant to
Section 7.2(b) shall be made unless and until the aggregate of all Claims
exceeds $200,000, in which case Seller shall be obligated to indemnify, defend
and hold harmless the Purchaser Indemnitee for all Damages;
 
(ii)           the maximum aggregate liability of Seller for Claims pursuant to
Section 7.2(a)-(d) shall be limited to $1 million;
 
(iii)           the maximum aggregate liability of Purchaser for Claims pursuant
to Section 7.3(a) and (b) shall be limited to $1 million; and
 
(iv)           no claims for indemnity pursuant to Section 7.2(a)-(d) shall
first be made by any party after the first anniversary of the Closing Date.
 
(b)          The liability of a party with respect to any claim for indemnity by
an Indemnitee pursuant to this Article VII shall be offset dollar for dollar by
(i) any insurance proceeds actually received and retained by such Indemnitee
after the Closing Date in respect of the Damages involved, and (ii) any other
recovery made by such Indemnitee from any third party on account of the Damages
involved.
 
(c)          The parties’ right to indemnification will not be affected or
limited by any investigation conducted by or on behalf of such party, any
preparation of compilation by such party of schedules to this Agreement or any
knowledge acquired (or capable of being acquired) at any time.
 
(d)          For purposes of calculating the amount of Damages to which a party
is entitled under this Article VII (but not for determining whether a
representation or warranty has been breached), the terms “material,”
“materiality,” and other qualifiers, modifiers or limitations (including
qualifiers as to “Knowledge”) shall be disregarded.
 
 (e)          In the event of payment of any Claim, the Indemnifying Party (as
defined below) shall be subrogated to any and all claims and causes of action of
the Indemnitee (as defined below) and shall have the right to seek and retain
the proceeds of any and all actions in furtherance thereof.
 
 
7.5
Claims Procedures.

 
(a)          If a party seeks indemnification for Damages hereunder, the party
seeking indemnification (the “Indemnitee”) shall promptly notify the party from
whom indemnification is sought (the “Indemnifying Party”) in writing of the
existence and nature of such Damages (a “Claim”), and shall include in the Claim
a reasonably detailed description of all related claims, demands, actions or
proceedings, if any, out of which the Damages arise; provided, however, that so
long as a Claim is delivered within the applicable Survival Period, failure or
delay by the Indemnitee to deliver a Claim in compliance with this provision
shall only reduce the obligation of the Indemnifying Party to the extent that
such failure impairs the Indemnifying Party’s ability to defend the claim or
mitigate Damages, in which case the Indemnifying Party shall have no obligation
to indemnify the Indemnitee to the extent of Damages caused by such failure.
 
(b)          In the event of a Claim related to a claim by a third party, the
Indemnifying Party may elect to retain counsel of its choice to represent the
Indemnitee in connection with such Claim and shall pay the fees, charges and
disbursements of such counsel.  The Indemnitee may participate, at its own
expense and through legal counsel of its choice, provided that (i) the
Indemnifying Party may elect to control the defense of the Indemnitee in
connection with such Claim and (ii) the Indemnitee and their counsel shall
cooperate with the Indemnifying Party and its counsel in connection with such
Claim.  The Indemnifying Party shall not settle any such proceeding without the
relevant Indemnitees’ prior written consent (which shall not be unreasonably
withheld), unless  the terms of such settlement provide for no relief other than
the payment of monetary damages.  Notwithstanding the foregoing, if the
Indemnifying Party elects not to retain counsel and assume control of such
defense or if both the Indemnifying Party and any Indemnified Party are parties
to or subjects of such proceeding and conflicts of interests exist between the
Indemnifying Party and such Indemnitee, then the Indemnitee shall retain counsel
reasonably acceptable to the Indemnifying Party in connection with such
proceeding and assume control of the defense in connection therewith, and the
fees, charges and disbursements of no more than one such counsel per
jurisdiction selected by the Indemnitee shall be reimbursed by the Indemnifying
Party.

 
18

--------------------------------------------------------------------------------

 
 
(c)           If the Indemnifying Party shall, within a reasonable time after
said notice, fail to defend, the Indemnitee shall have the right, but not the
obligation, and without waiving any rights against the Indemnifying Party, to
undertake the defense of, and with the consent of the Indemnifying Party (such
consent not to be withheld unreasonably), to compromise or settle the Claim on
behalf, for the account, and at the risk and expense, of the Indemnifying Party
and shall be entitled to collect the amount of any settlement or judgment or
decree and all costs and expenses (including reasonable attorneys’ fees) in
connection therewith from the Indemnifying Party.  Under no circumstances will
the Indemnifying Party have any liability in connection with any settlement of
any proceeding that is entered into without its prior written consent (which
shall not be unreasonably withheld).  Except as provided in this Section 7.5(c),
the Indemnitee shall not compromise or settle any Claim.
 
(d)           From and after the delivery of a Claim, at the reasonable request
of the Indemnifying Party, each Indemnitee shall grant the Indemnifying Party
and its counsel, experts and representatives full access, during normal business
hours, to the books, records, personnel and properties of the Indemnitee to the
extent reasonably related to the Claim at no cost to the Indemnifying Party.
 
(e)           If the Indemnitee or its Affiliates subsequently recover all or
part of a third-party claim from any other Person legally obligated to pay the
claim, the Indemnitee shall repay to the Indemnifying Party the amounts
recovered up to an amount not exceeding the payment made by the Indemnifying
Party to the Indemnitee by way of indemnity.
 
7.6          Investigations.  The respective representations and warranties of
the parties contained in this Agreement and the rights to indemnification set
forth in Article VII shall not be deemed waived or otherwise affected by any
investigation made, or knowledge acquired, by a party.
 
7.7          Reserved.
 
7.8          Tax Indemnification.
 
(a)           Seller shall indemnify, defend and hold each Purchaser Indemnitee
and the Acquired Company harmless from and against any and all Damages for: (i)
Taxes of or imposed upon the Acquired Company with respect to any Pre-Closing
Periods, and for any Straddle Periods but only with respect to the portion of
such Straddle Period ending on the Closing Date and as determined in the manner
provided in Section 6.4 of this Agreement; (ii) Taxes imposed on the Acquired
Company under Treas. Reg. Section 1.1502-6 (and corresponding provisions of
state, local, or foreign Law) as a result of having been a member of any
federal, state, local or foreign consolidated, unitary, combined or similar
group for any taxable period ending on or before, or that includes, the Closing
Date, or as a transferee or successor, pursuant to any tax indemnification or
sharing agreement, or similar contract or arrangement, or otherwise; (iii) any
breach by Seller or its Affiliates of any of the covenants and obligations
contained in Section 6.4 of this Agreement; (iv) the breach or inaccuracy of the
representations and warranties set forth in Section 3.12 of this Agreement; and
(v) Taxes imposed on or related or attributable to the Excluded Assets or the
Reorganization.
 
(b)           Purchaser shall indemnify, defend and hold each Seller Indemnitee
harmless from and against any and all Damages for: (i) Taxes of or imposed upon
the Acquired Company with respect to any taxable period beginning after the
Closing Date, and for any Straddle Period but only with respect to the portion
of such Straddle Period beginning after the Closing Date and as determined in
the manner provided in Section 6.4 of this Agreement; and (ii) any breach by
Purchaser of any of the covenants and obligations contained in Sections 6.4(d)
and (e) of this Agreement.

 
19

--------------------------------------------------------------------------------

 
 
(c)           The amount of any Taxes for which indemnification is provided
under this Section 7.8 shall not be (A) increased to take account of any net Tax
cost incurred by the Indemnitee arising from the receipt of indemnity payments
hereunder or (B) reduced to take account of any net Tax benefit realized by the
Indemnitee arising from the incurrence or payment of any such Taxes.  Any
indemnity payment under this Agreement shall be treated as an adjustment to the
Purchase Price for United States federal income tax purposes.
 
(d)           Any indemnity payment required to be made pursuant to this Section
7.8 shall be paid within 30 days after the Indemnitee makes written demand upon
the Indemnifying Party, but in no case earlier than five (5) Business Days prior
to the date on which the relevant Taxes are required to be paid to the relevant
Governmental Authority (including estimated Tax payments).
 
(e)           In no event shall the indemnities provided for in this Section 7.8
be subject to the provisions of Section 7.4 of this Agreement.
 
ARTICLE VIII
NOTICES
 
8.1          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person,
when delivered by reputable overnight courier, or if mailed, five (5) days after
being deposited in the United States mail, certified or registered mail,
first-class postage prepaid, return receipt requested, to the parties at the
following addresses or facsimile numbers:
 
 
If to Seller, to:
RxElite, Inc.

 
1404 North Main

 
Meridian, Idaho 83642

 
Attention: President

 
 
With a copy to:
Haynes and Boone, LLP

 
1221 Avenue of the Americas

 
Suite 2600

 
New York, New York 10020

 
Attention:  Harvey J. Kesner, Esq.

 
 
If to Purchaser, to:
Piramal Healthcare, Inc.

 
c/o Piramal Enterprises Ltd.

 
D-Mart Bldg,

 
Mulund Goregaon Link Road

 
Mulund (West)

 
Mumbai 400080

 
Attention: Madhu Nair



 
With a copy to:
Waller Lansden Dortch & Davis, LLP

 
511 Union Street, Suite 2700

 
Nashville, Tennessee  37219-1760

 
Attention:  L. Hunter Rost, Esq.



Any party from time to time may change its address for the purpose of  receipt
of notices to that party by giving a similar notice specifying a new address to
the other notice parties listed above in accordance with the provisions of this
Section 8.1.
 
20

--------------------------------------------------------------------------------


 
ARTICLE IX
MISCELLANEOUS
 
9.1           Fees and Expenses.  Except as otherwise provided in this
Agreement, Seller shall pay its own expenses (including those expenses of Seller
and the Acquired Company in connection with this Agreement and the transactions
contemplated hereby incurred prior to the Closing Date) and Purchaser shall pay
its own expenses (including those of the Acquired Company in connection with
this Agreement and the transactions contemplated hereby incurred after the
Closing Date).  Seller and Purchaser each shall pay one-half of all documentary
or stamp taxes, if any, relating to the sale and the transactions provided for
herein.
 
9.2           Entire Agreement.  Except for documents and agreements executed
pursuant hereto, and the other documents and agreements contemplated hereby,
this Agreement supersedes all prior oral discussions and written agreements
between the parties with respect to the subject matter of this Agreement
(including any term sheet or similar agreement or document relating to the
transactions contemplated hereby).  This Agreement, including the Exhibits and
Schedules hereto and other documents delivered in connection herewith, contains
the sole and entire agreement between the parties hereto with respect to the
subject matter hereof.
 
9.3           Waiver.  Any term or condition of this Agreement may be waived at
any time by the party which is entitled to the benefit thereof.  Any such waiver
must be in writing and must be duly executed by such party.  A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach,
provision or requirement on any other occasion.
 
9.4           Amendment.  This Agreement may be modified or amended only by a
written instrument duly executed by each of the parties hereto.
 
9.5           Counterparts; Facsimile Signatures.  This Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.  Facsimile signatures on this Agreement shall be deemed to be
original signatures for all purposes.
 
9.6           No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of Seller, Purchaser and their
respective Affiliates, successors or assigns, and it is not the intention of the
parties to confer third party beneficiary rights upon any other Person.
 
9.7           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO A CONTRACT
EXECUTED AND PERFORMED IN SUCH STATE. The parties hereto agree that no
provisions of this Agreement or any related document shall be construed for or
against or interpreted to the advantage or disadvantage of any party hereto by
any court or other Governmental Authority by reason of any party’s having or
being deemed to have structured or drafted such provision, each party having
participated equally in the structuring and drafting hereof.  The parties’
consent to the exclusive jurisdiction in any claim or proceeding relating to
this Agreement or any matter involving the parties’ relationship to the United
States District Court located in Wilmington, Delaware.
 
9.8           No Assignment.  Neither this Agreement nor any right hereunder or
part hereof may be assigned by any party hereto without the prior written
consent of the other party hereto; provided, however, that Purchaser may assign
this Agreement to an Affiliate that agrees to be bound by the terms and
conditions of this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including successors by merger or otherwise.
 
9.9           Severability; Invalid Provisions.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future Law, (a) such provisions will be fully severable; (b) this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom; and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms and effect to such illegal, invalid or
unenforceable provision as may be possible.
 
9.10         Waiver of Jury Trial.  EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 
21

--------------------------------------------------------------------------------

 
 
9.11         Further Assurances. On and after the Closing Date, Seller, the
Acquired Company and Purchaser will take all appropriate action and execute all
documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out any of the provisions hereof, including (i)
putting Purchaser in possession and operating control of the Business and the
Acquired Company and (ii) putting Seller in possession of and party to all of
the Excluded Assets and Excluded Contracts.
 
9.12         Specific Performance.  The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy.  Accordingly, the parties
agree that, in addition to any other remedies, each party shall be entitled to
enforce the terms of this Agreement by decrees of specific performance without
the necessity of proving actual damages or posting bond.
 
9.13         Brokers.  No Person (other than UBS Securities LLC, as financial
advisor to Purchaser, and Oppenheimer & Co., Inc., as financial advisor to
Seller and the Acquired Company) is entitled to receive any brokerage, finder’s
or other fee or commission in connection with this Agreement or the transactions
contemplated hereby.
 
[The following page is the signature page.]

 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
executed as of the date first above written.


PIRAMAL HEALTHCARE, INC.
   
By:
/s/ Muraj Rajan
 
Murari Rajan
 
President
   
RXELITE, INC.
   
By:
/s/ Earl Sullivan
Name: Earl Sullivan
Title:   CEO


 
23

--------------------------------------------------------------------------------

 